Fourth Court of Appeals
                                San Antonio, Texas
                                    December 19, 2014

                                    No. 04-14-00781-CV

                               CITY OF SHAVANO PARK,
                                       Appellant

                                             v.

   ARD MOR, INC., Texas Ardmor Properties, L.P., and Texas Ardmor Management, LLC,
                                    Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-10796
                         Honorable Richard Price, Judge Presiding


                                      ORDER
        The Appellee’s Motion to Extend Time to File Brief is GRANTED. The appellee’s brief
is due on January 30, 2015.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court